In a consolidated proceeding to review assessments (for purposes of real property taxation) on certain property for the tax years 1971/1972 through 1979/1980, the appeals, as limited by the parties’ briefs, are from so much of a judgment of the Supreme Court, Kings County (Ventiera, Ref.), dated November 20, 1980, as reduced the assessments for each of the years 1971/1972 through 1978/1979. Judgment reversed insofar as appealed from, on the law, and petitions for the years 1971/1972 through 1978/1979 dismissed, on the merits, without costs or disbursements. On May 22,1979, one year prior to the subject May, 1980 trial, the State equalization rate method of establishing inequality (the sole method used by petitioners) was eliminated by the Legislature for the years involved in these proceedings (see Matter of Slewett & Farber v Board of Assessors of County of Nassau, 78 AD2d 403). Accordingly, petitioners’ having totally relied upon that method at the trial in May, 1980, the petitions for the years 1971/1972 through 1978/1979 must be dismissed and the assessments sustained. We also note that by order dated April 28,1981 this court denied the appealing petitioners’ motion for an order: “remitting the instant proceeding to Hon. Carmine A. Ventiera, Referee, at Special Term, Part IV of the Supreme Court, Kings County to conduct a hearing at which testimony and evidence *852may be taken on the following matters and issues: ‘That within the City of New York the cost of adducing evidence upon the issue of inequality of real property assessed valuation as defined by Real Property Tax Law § 720 (3) as amended by L 1979, chs. 126, 127 is so exorbitant as to deprive all but the highly affluent of the ability to establish the right to relief, and renders the remedy therefore illusory.’ ” On this appeal we have re-examined the issues raised by the appealing petitioners on that motion and raised again on this appeal but find no basis within the posture and factual context of this proceeding for disturbing the decision rendered on the motion. Gulotta, J. P., Cohalan, O’Connor and Bracken, JJ., concur.